     Case 2:20-cv-01536-GMN-EJY Document 14 Filed 12/28/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                 ***
 4   ELVA TERESA SELVESTER,                                     Case No. 2:20-cv-01536-GMN-EJY
 5                  Plaintiff,
 6          v.                                                             ORDER

 7   ANDREW SAUL, Commissioner of Social
     Security,
 8
                    Defendant.
 9

10          Before the Court is Defendant’s Notice Regarding Production of Certified Administrative
11   Record. ECF No. 13. Defendant states that an electronic copy of the certified administrative record
12   (the “e-CAR”) has been prepared and can be filed in this matter. Id. at 2. However, because the
13   Social Security Administration’s Office of Appellate Operations (the “OAO”) is not operating at full
14   capacity, Defendant is unable to provide a CD and hard copies of the e-CAR to Plaintiff and the
15   Court. Id. Defendant therefore requests that he be relieved of the requirement of preparing a CD
16   and hard copies of the e-CAR, and instead be allowed to file the e-CAR under seal on CM/ECF,
17   providing all case participants with access to the e-CAR. Id.
18          Based on these representations,
19          IT IS HEREBY ORDERED that Defendant shall file the e-CAR under seal on CM/ECF.
20          IT IS FURTHER ORDERED that the sealed e-Car shall be accessible on CM/ECF to
21   Defendant, Plaintiff, and the Court.
22          IT IS FURTHER ORDERED that Defendant is relieved of his obligations to provide a CD
23   and hard copies of the e-CAR to Plaintiff and the Court.
24          DATED THIS 28th day of December, 2020.
25

26
                                                  ELAYNA J. YOUCHAH
27                                                UNITED STATES MAGISTRATE JUDGE
28
                                                     1
